DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 3-5, 8 and 10) in the reply filed on 5/4/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/19/2021, 3/3/2021, 11/30/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carobolante et al. (US 2015/0115727) .
Carobolante discloses:

In regard to claim 1: (Original) 
An electronic device (Fig. 8 Item 808 & Par. [0070] i.e. wireless power Rx) comprising: a first planar wireless charging coil having windings wound about a central region (Fig. 8 Item 818a & Par. [0070] i.e. first coil) and configured to operate at a first frequency (Fig. 8 Item 818a & Par. [0064] i.e. first coil operating in response to a first frequency); a second planar wireless charging coil having windings positioned in the central region (Fig. 8 Item 818b & Par. [0070] i.e. second coil) and configured to operate at a second frequency that is different than the first frequency (Fig. 8 Item 818b & Par. [0065] i.e. second coil operating in response to a second frequency different than the first frequency); a first ferrimagnetic core overlapping the first planar wireless charging coil (Fig. 8 Items 818a, 830B & Pars. [0068] and [0070] i.e. “ferrite”-second portion of magnetic material 830b), the first ferrimagnetic core positioned to direct received magnetic flux towards the first planar wireless charging coil (Fig. 8 Items 818a, 830B & Pars. [0068] and [0070] i.e. “ferrite”-second portion of magnetic material 830b to direct magnetic flux); and a second ferrimagnetic core overlapping the second planar wireless charging coil (Fig. 8 Items 818b, 830a & Par. [0070] i.e. “ferrite”-second coil 818b and first portion of magnetic material 830a).

In regard to claim 8: (Original) 
Carobolante further discloses wherein the first planar wireless charging coil and the second planar wireless charging coil are concentric (Fig. 8 Items 818a, 818b & Par. [0070] i.e. coils are concentric).

In regard to claim 11: (Original) 
Carobolante further discloses wherein the second frequency differs from the first frequency by a factor of more than 5  (Fig. 8 Items 818a, 818b & Par. [0065] i.e. 1st freq. on the order of substantially 100-500KHz, 2nd freq. of substantially 6.8MHz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727) in view of Uhm (US 2017/0170678).

In regard to claim 2: (Original) 
Carobolante discloses the electronic device of claim 1, wherein the first planar wireless charging coil is configured to receive first wireless power signals.  
However, Carobolante does not explicitly disclose that the second planar wireless charging coil is configured to transmit second wireless power signals.
Uhm teaches an electronic device that may be mounted with both a coil for reception and a coil for transmission of signals (Figs. 6 & 7A Item 181d & Par. [0261] i.e. selectively operate as a transmitter coil or a receiver coil or alternatively, a transmitter coil and a receiver coil may be separately mounted to form the transceiver coil 181d).   
It would have been an obvious matter of design at the time of filing of the invention choice to have modified the known electronic device of Carobolante with the known teaching of Uhm yielding the predictable result of an improvement in wireless power transfer.  

In regard to claim 3: (Original) 
Modified Carobolante discloses the electronic device of claim 2.  
However, a vagueness exists within Modified Carobolante that the first planar wireless charging coil is the one configured to receive the first wireless power signals while the second planar wireless charging coil transmits the second wireless power signals.
It would have been an obvious matter of design choice at the time of filing of the invention to have selected one coil over the other to be the one configured to receive wireless power signals and the other coil to be the one to transmit as the invention could perform equally well wither way.  

In regard to claim 4: (Original) 
Modified Carobolante further discloses the electronic device of claim 2, wherein the first planar wireless charging coil is configured to receive the first wireless power signals when the electronic device is coupled to a wireless power transmitting device (Fig. 8 Item 818a & Par. [0064] i.e. first coil).



In regard to claim 5: (Original) 
Modified Carobolante further discloses the electronic device of claim 2, wherein the second planar wireless charging coil is configured to transmit the second wireless power signals when the electronic device is coupled to a removable accessory (Uhm: Figs. 6 & 7A Items 181d and 200 i.e. accessory receives power from 181d).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727) in view of Nahidipour (US 9,509,177).

In regard to claim 6: (Original) 
Carobolante discloses the electronic device of claim 1, including the first planar wireless charging coil and the second planar wireless charging coil (Fig. 8 Item 818a and 818b).  
However, Carobolante does not explicitly disclose that the first planar wireless charging coil is configured to operate up to a first maximum power level and wherein the second planar wireless charging coil is configured to operate up to a second maximum power level that is less than the first maximum power level.
Nahidipour teaches that receiver devices have a max power level communicable to the transmitter (col. 5 lines 35-47 i.e. max power charge).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention  to have selected that the second planar wireless charging coil is configured to operate up to a second maximum power level that is less than the first maximum power levels maximum since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, USPQ 233.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727).

In regard to claim 7: (Original) 
Carobolante discloses the electronic device of claim 1.  
However,  Carobolante  does not explicitly disclose the arrangement of parts including that the first planar wireless charging coil and the second planar wireless charging coil are in parallel planes.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention  to have selected this arrangement of parts since it has been held that rearranging parts of an invention involves only routine skill in the art.   In re Japikse, 86 USPQ70

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727).

In regard to claim 9: (Original) 
Carobolante discloses the electronic device of claim 1 including that the second portion of magnetic material formed within the central gap of the first portion magnetic material (Fig. 8 & Par. [0070]), and the ferrite material may be selected based on an operating frequency (Par. [0068]).
However,  Carobolante  does not explicitly disclose wherein the first ferrimagnetic core has a recess and wherein the second ferrimagnetic core is formed in the recess.
	It would have been an obvious matter of design choice to have selected that the first magnetic material would be a ferrite core with a recess for the second ferrimagnetic core to be formed in a known method as doing so would be within the level of ordinary skill in the art.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727).

In regard to claim 10: (Original) 
Carobolante discloses the electronic device of claim 1. 
 However,  Carobolante  does not explicitly disclose the optimum value of the second ferrimagnetic core being of a higher saturation flux density than the first ferrimagnetic core.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention  to have selected that the second ferrimagnetic core have a higher saturation flux density than the first ferrimagnetic core since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA1980).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727).

In regard to claim 12: (Original) 
Carobolante discloses the electronic device of claim 1.
However, a vagueness exists within Carobolante that the second frequency is not within 20 kHz of any integer multiple of the first frequency.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have selected that the second frequency to not fall within 20 kHz of any integer multiple of the first frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, USPQ 233.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727) in view of Hong (US 2016/0344224).

In regard to claim 12: (Original) 
Carobolante discloses the electronic device of claim 1 including the first planar wireless charging coil and the second planar wireless charging coil (Fig. 8 Item 818a, and 818b).
However, Carobolante does not explicitly disclose that at least one permanent magnet arranged in an annular pattern having a central opening, wherein the first planar wireless charging coil and the second planar wireless charging coil are positioned in the central opening.
Hong teaches at least one permanent magnet (Fig. 1 Item 191a-d) arranged in an annular pattern (Fig. 1 Item 191a-d)  having a central opening (Fig. 1 Item 191a-d), with a coil positioned in the central opening (Fig. 1 Item 191a-d, and 181).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have included the known annular patterned magnet of Hong with the known electronic device of Carobolante as doing so would have yielded the predictable results of an increase in alignment efficiency improving overall power transfer.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhm (US 2017/0170678) in view of Carobolante (US 2015/0115727) and further in view of Hemphill et al. (US 2019/0260235).

In regard to claim 14: (Original) 
Uhm discloses an accessory for an electronic device (Figs. 6 and 7A Items 200, 100 & Par. [0258]), wherein the electronic device has a first coil configured to receive first wireless power signals from a wireless power transmitting device  (Figs. 6 & 7A Item 181d & Par. [0261] i.e. selectively operate as a transmitter coil or a receiver coil or alternatively, a transmitter coil and a receiver coil may be separately mounted to form the transceiver coil 181d) and a second coil configured to transmit second wireless power signals (Figs. 6 & 7A Item 181d & Par. [0261] i.e. selectively operate as a transmitter coil or a receiver coil or alternatively, a transmitter coil and a receiver coil may be separately mounted to form the transceiver coil 181d), the accessory (Figs. 6 and 7A Items 200) comprising: a layer (Figs. 6 and 7A Items 283j or 202 i.e. rear cover) that is interposed between the electronic device (Figs. 6 and 7A Items 100) and the wireless power transmitting device  (Figs. 6 and 7A Item 202 & Par. [0266] i.e. rear cover) during wireless power transfer operations between the electronic device and the wireless power transmitting device; and a coil in the layer that is configured to receive the second wireless power signals from the second coil (Figs. 6 and 7A Items 283b & Par. [0283] ).  
However, Uhm does not explicitly disclose that each coil is receives signals at different frequencies.  
Carobolante teaches a receiver with two coils capable of receiving power signals at two different frequencies (Fig. 8 Items 818a, 818b & Par. [0065] i.e. 1st freq. on the order of substantially 100-500KHz, 2nd freq. of substantially 6.8MHz).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have tuned the disclosed coils of Uhm to different frequencies as taught by Carobolante as doing so would have yielded the obvious results of improving power transfer even if alignment is compromised.  
However, Modified Uhm does not explicitly disclose that the layer that the signals are passing through is a dielectric layer.  
Hemphill teaches a wireless power transmitter which uses a dielectric sheet comprising a dielectric material capable of being arranged between the coil layer and the ferrite sheet among other arrangements (Pars. [0035] and [0038]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known use of a Dielectric layer as taught by Hemphill with the know modified system of Uhm as doing so would have yielded the obvious results of improving power transfer.  

In regard to claim 15: (Original) 
Modified Uhm further discloses a first ferrimagnetic core that is configured to direct the second wireless power signals to the coil (Figs. 6 and 7A Items 283j & Par. [0187] i.e. magnetic field member 281f made of ferrite implies that the same material can be used for magnetic shield member 283j which is the same element with another numeral reference).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727).

In regard to claim 19: (Original) 
Carobolante discloses an electronic device (Fig. 8 Item 808 & Par. [0070] i.e. wireless power Rx) comprising: a first planar wireless charging coil having windings wound about a central region (Fig. 8 Item 818a & Par. [0070] i.e. first coil); a first ferrimagnetic core overlapping the first planar wireless charging coil (Fig. 8 Items 818a, 830B & Pars. [0068] and [0070] i.e. “ferrite”-second portion of magnetic material 830b), wherein the first ferrimagnetic core is configured to direct received magnetic flux towards the first planar wireless charging coil (Fig. 8 Items 818a, 830B & Pars. [0068] and [0070] i.e. “ferrite”-second portion of magnetic material 830b to direct magnetic flux); a second ferrimagnetic core (Fig. 8 Items 818b, 830a & Par. [0070] i.e. “ferrite”-second coil 818b and first portion of magnetic material 830a); and a second planar wireless charging coil that overlaps the second ferrimagnetic core (Fig. 8 Item 818b & Par. [0070] i.e. second coil).
However,  a vagueness exists within Carobolante  of the  second ferrimagnetic core is formed in the recess of the first ferromagnetic core and formed from a different material than the first ferrimagnetic core.  
	Carobolante teaches the second portion of magnetic material formed within the central gap of the first portion magnetic material (Fig. 8 & Par. [0070]), and the ferrite material may be selected based on an operating frequency (Par. [0068]).   
	It would have been an obvious matter of design choice to have selected different known materials or arranged the parts in a different known method as doing so would be within the level of ordinary skill in the art.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carobolante et al. (US 2015/0115727). 

In regard to claim 20: (Original) 
Modified Carobolante discloses the electronic device of claim 19. 
 However,  Modified Carobolante does not explicitly disclose the optimum value of the second ferrimagnetic core being of a higher saturation flux density than the first ferrimagnetic core.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention  to have selected that the second ferrimagnetic core have a higher saturation flux density than the first ferrimagnetic core since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA1980).  

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/29/2022